Citation Nr: 0121986	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected scars secondary to removal of 
cysts behind his ears is appropriate.

2.  Entitlement to service connection for burn residuals.

3.  Entitlement to service connection for a skin rash of the 
thighs and left hand, including as due to Agent Orange 
exposure.

4.  Entitlement to service connection for a bilateral fungal 
foot infection, including as due to Agent Orange exposure.

5.  Entitlement to service connection for cysts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
October 1969.

This appeal arises from a June 1994 decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, granted the appellant 
service-connection for scars secondary to removal of cysts 
behind the ears, evaluated as 0 percent disabling; and denied 
entitlement to service connection for facial cysts; residuals 
of a burn to the face, neck and back; a skin rash; and fungus 
of the feet.

The Board subsequently remanded the appellant's claim for 
additional development in a November 1996 decision.  
Additional development was completed by VARO, and the 
appellant's claim has been returned to the Board for further 
adjudication.


FINDINGS OF FACT

1.  The appellant's scars secondary to removal of cysts 
behind his ears are asymptomatic.

2.  The appellant served on active duty from December 1967 to 
October 1969.

3.  The appellant does not have burn residuals from an 
incident during service.

4.  The appellant does not have a disease which may be 
presumptively service connected under the provisions of 38 
C.F.R. 3.309(e).

5.  The appellant has not presented competent evidence of a 
causal relationship between his alleged herbicide exposure 
during service and a skin rash of the thighs and left hand.

6.  The appellant has not presented competent evidence of a 
causal relationship between his alleged herbicide exposure 
during service and a bilateral foot infection.

7.  The appellant does not have cysts that manifested during 
service or that are related to cysts that were removed during 
service.


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected scars 
secondary to removal of cysts behind his ears are no more than 
0 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118 
Diagnostic Codes 7800, 7803, 7804 (2000). 

2.  Burn residuals were not incurred during service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).

3.  A skin rash of the thighs and left hand was not incurred 
during service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 
§§ 3.303, 3.309(e) (2000).

4.  A bilateral fungal foot infection was not incurred during 
service.  38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309(e) (2000).

5.  Cysts, other than the cysts removed from behind the 
appellant's ears, were not incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, by virtue of several letters written 
by the RO and the Statement of the Case and the Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, with the 
exception of treatment records from Dr. Fox which no longer 
exist due to Dr. Fox's retirement in 1983.  VA examinations 
were conducted in May 1994 and June 1997 and copies of the 
reports were associated with the file.  Hearings were 
conducted before the RO and before the Board, and transcripts 
were associated with the claims folder.  Under these 
circumstances, there is no reasonable possibility that 
further assisatance to the veteran would aid in 
substantiating the claims.  Therefore, a remand for further 
development is not necessary.  38 U.S.C.A. § 5103A (West Supp 
2001).

INCREASED RATING

1.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected scars secondary to removal of 
cysts behind his ears is appropriate.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the claim 
for a higher evaluation for service-connected scars secondary 
to removal of cysts behind the ears is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

In this case, with regard to his claim for a higher rating 
for scars secondary to removal of cysts behind the ears, the 
appellant's pleadings clearly indicate that he is aware that 
his appeal involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in characterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 0 percent 
evaluation for scars secondary to removal of cysts behind the 
ears, effective as of February 16, 1994, the date of filing of 
his claim for service connection.

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service medical records reveal that the appellant had 
multiple cysts on the posterior part of his left ear during 
service which were incised and drained, and a cyst on his 
right ear lobe.

Post-service VA treatment records were negative for any 
complaints or findings referable to the appellant's residual 
scars.

A VA examination was conducted in May 1994.  The appellant 
reported that he had cysts removed from behind his ears 
during service.  The examiner observed a depressed 2 cm. 
linear scar behind his right ear, and a 2 cm. scar which was 
slightly depressed with a 3 mm. pitted area behind his left 
ear. 

The appellant was granted entitlement to service connection 
for scars secondary to removal of cysts behind his ears in a 
June 1994 rating decision, evaluated as 0 percent disabling, 
effective February 16, 1994, the date of filing of his claim.

At his August 1995 hearing on appeal at VARO, the appellant 
testified regarding his service-connected scars.  He claimed 
that he still had cysts, "bumps", behind his ears all the 
time, that drained.  He indicated that it had been about four 
years since he had treatment, at which time the scarring from 
the cyst behind his ear was infected.  His wife testified 
that he had received treatment during the last 6 months to a 
year, but then determined that she was referring to his May 
1994 VA examination.

A VA examination was also conducted in June 1997.  The 
examiner observed that behind both ears, in the deep fold in 
the retroauricular crease, were small sebaceous gland 
accumulations and scars in a linear pattern down the crease 
which extended slightly below the ear on the right side.  
Total length of the scarred process was 2.5 cm. and its width 
was somewhat less than 1 cm.  These scars were not painful or 
tender to examination and there was no ulceration present.  
The examiner reported that no photographs were taken, as the 
scars behind the ears in the retroauricular crease were only 
visible when the ears were distorted and pulled forward.  The 
pertinent diagnosis was of scars from removal of sebaceous 
cysts in the retroauricular area.

Diagnostic Code 7800 is used to rate disfiguring scars of the 
head, face or neck.  Under Diagnostic Code 7800, a 0 percent 
disability rating is warranted for slight disfigurement; a 10 
percent disability rating is warranted for scars which are 
"moderate; disfiguring;" and a 30 percent disability rating 
is warranted for severe disfigurement, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles; a 50 percent disability rating is warranted for 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7800 (2000).  The 
rating schedule also states that when "in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with several 
unretouched photographs."  38 C.F.R. Part 4, § 4.118 
Diagnostic Code 7806, Note (2000).

Superficial, poorly nourished, scars with repeated ulceration 
warrant a 10 percent disability rating under 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2000), and superficial, tender and 
painful scars on objective demonstration warrant a 10 percent 
disability rating under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2000).

Based on the evidence dating from the time of the original 
claim, at no time from that time to the present has the 
evidence supported a rating in excess of 0 percent for 
service-connected scars secondary to removal of cysts.  Id.; 
Fenderson v. West, 12 Vet.App. 119 (1999).  

There have been no complaints regarding the appellant's 
residual scars since service, and they were asymptomatic and 
not visible unless the examiner distorted the appellant's ears 
on examination.  As the scars are asymptomatic, they warrant 
no more than a 0 percent disability rating under the schedular 
criteria.  38 C.F.R. § 4.118 Diagnostic Codes 7800, 7803, 7804 
(2000). 

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

SERVICE CONNECTION

The appellant is also seeking service connection for burn 
residuals, a skin rash of the thighs and left hand, a 
bilateral fungal foot infection, and cysts.  Under pertinent 
law and VA regulations, service connection may be granted if a 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2000).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

Regarding his claim for service connection for a skin rash of 
the thighs and left hand, and a bilateral fungal foot 
infection, the appellant claims that he was exposed to 
herbicides while serving on active duty in Vietnam, and that 
he has a skin rash of the thighs and left hand, and a 
bilateral fungal foot infection, as a direct result of this 
exposure.  Under the provisions of 38 C.F.R. 3.309(e)(2000), 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. 3.309(e) shall be service connected if the 
requirements of 38 C.F.R. 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
Further, according to 38 C.F.R. 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era and has a 
disease listed at 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era. Id.

When all of the relevant evidence is assembled, it is 
necessary to determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance
of the evidence is against the claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Entitlement to service connection for burn residuals.

Service medical records are completely devoid of any 
complaints or findings referable to a burn, and the 
appellant's skin was described as normal at the time of his 
October 1969 military separation examination.   

A VA examination was conducted in May 1994.  The claims 
folder includes a form entitled "Potland RO C & P Examination 
Form," dated in April 1994.  On this form, it was noted that 
the claims folder was not needed to carry out the 
examination.  According to the report of the May 1994 
examination, the appellant gave a history of a gasoline burn 
in service involving his neck region, his upper chest, and 
most likely his left arm and forearm.  He claimed that the 
skin in his neck region was extremely tender and made it very 
difficult when he shaved.  The examiner observed marked 
erythema of the neck region, especially anteriorly and 
laterally, and on his upper chest.  The examiner also 
observed erythema of the left arm and forearm, which he noted 
was chronic and probably from the gasoline burn in service.  
A diagnosis of gasoline burn to the face, neck, left arm and 
forearm was provided.

At his August 1995 hearing on appeal at VARO, the appellant 
testified that while in service he received burns to his 
face, neck and back while working at a motor pool as a 
mechanic.  A rag, soaked with gasoline, caught fire and was 
thrown toward him.  It wrapped around his neck, and he 
claimed that he was burned on the back of his neck, his 
shoulders, behind his ears, his face and his left arm.  He 
reported that he was treated with salve and could not wear a 
shirt for a while.  He indicated that now, except for being 
red all the time, the areas really did not cause any 
problems.  He claimed that he wore a shirt in public. 

A VA examination was conduction in June 1997.  The appellant 
reported that he was burned on his neck and head in a 
"gasoline rag fire" in Vietnam.  He described the 
subsequent development of cysts in the burned areas, and 
persistent discoloration of the skin on his neck.  The 
examiner observed that the neck and "V" of the appellant's 
neck/chest showed an erythematous to tannish discoloration 
with some vascular telangiectasia, most consistent with 
poikiloderma of Civatte.  There were no evident burn scars 
visible on his neck.  The examiner diagnosed 
hyperpigmentation of the neck, most consistent with 
poikiloderma of Civatte (i.e. due to long term sun exposure 
in an open V shaped shirt).  He noted that "I cannot rule 
out the possibility of a post-burn scar contributing to this 
neck pigmentation, however."  In a January 1998 addendum, 
the examiner reported no positive physical findings for the 
appellant's left arm and forearm.

At his May 2001 hearing on appeal before the undersigned, the 
appellant testified that he was burned in service when 
someone threw a burning rag that wrapped around his neck and 
burned him behind his ears, around his face and neck, and 
down to his chest and arm.  He claimed that he was unable to 
work for about 4 to 5 days thereafter.  He reported that he 
still had redness about his neck from this incident.

The current record is negative for any written report or 
record of treatment of a burn during service.  When the 
veteran was examined for separation from service in October 
1969, the examiner described the appellant's skin as normal, 
with no complaints or findings referable to burn residuals.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for burn residuals.

Although a VA examiner in May 1994 reported that the 
appellant's erythema was probably from a gasoline burn "in 
service", the Court has held that a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).  Further, although an 
examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Unfortunately, when the RO ordered 
the examination, the RO dtermined that the examiner did not 
need the claims folder.  Thus, the VA examiner's comment, in 
context, is merely the recordation of the history as related 
by the appellant, and does not represent a medical conclusion 
or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).  Thus, to the extent that the VA examiner based a 
finding on a recitation by the appellant of his own medical 
history, the information is not probative evidence as to the 
incurrence of a burn during service.  

The preponderance of the evidence does not support a finding 
that the appellant has burn residuals that were incurred 
during service.

Agent Orange

3.  Entitlement to service connection for a skin rash of the 
thighs and left hand, including as due to Agent Orange 
exposure.

4.  Entitlement to service connection for a bilateral fungal 
foot infection, including as due to Agent Orange exposure.

Service medical records are completely negative regarding 
complaints or findings referable to a skin rash of the thighs 
or left hand, or of a bilateral fungal foot infection.  The 
appellant denied any history of skin disease, and his skin 
and feet, with the exception of pes planus and genu valgus, 
were described as normal at the time of his October 1969 
military separation. 

A February 1990 VA treatment record indicated that the 
appellant claimed that he did not know why he was there, but 
that his wife had wanted him to come.  He complained of a 
rash between his toes and jungle rot with exposure to Agent 
Orange.  The diagnosis was of possible Agent Orange exposure 
and he was referred for an Agent Orange Screening.  A March 
1990 entry reported that the appellant indicated that he had 
a rash on his hands, and that his toenails were discolored.  
He also claimed that he would have a rash in his genital 
area, especially when he was warm and perspired.  

A December 1990 VA treatment entry reported that the 
appellant had a mild scaly rash on the dorsum of his left 
hand.  The assessment was of questionable atopic dermatitis.

A May 1991 VA treatment entry reported that the appellant was 
seen for a general medical evaluation.  His feet were red and 
scaly, and peeling along the border.  The assessment was of 
tinea pedis.

Tinea pedis was noted in a May 1992 VA entry.

A January 1994 VA dermatology consultation reported multiple 
sebaceous cysts of the face, neck, chest and back.  A 
February 1994 entry reported that the appellant provided a 
history of dermatitis since 1970.  The diagnosis was of 
fungal dermatitis/onychomycosis.  

A February 1994 VA microbiology report indicated that a 
mycology culture revealed no fungus isolated after 4 weeks.

A VA examination was conducted in May 1994.  As noted on a 
form entitled "Portland RO C & P Examination Form," dated in 
April 1994, it was determined that the claims folder was not 
needed to conduct the examination.  The appellant reported 
that he began developing chronic dermatitis of the upper 
thigh and groin area in service in Vietnam.  He indicated 
that it was frequently moist, inflamed, and itchy.  He 
claimed that skin creams had not helped in the past.  He also 
reported chronic dermatitis on his left hand which tended to 
be itchy, and chronic discoloration and thickening of his 
toenails on both feet which began in Vietnam.  He claimed 
that his toenails were very difficult to trim.  The examiner 
observed moist, pigmented areas on his upper thighs.  There 
were multiple white crusted lesions, approximately 3mm. in 
diameter on the posterior aspect of his left hand, and 
lichenification of the skin in this region with some 
lichenification of the anterior aspect of his left thumb, 
just medial to the left thumb on the anterior aspect of the 
hand.  Diagnoses included chronic fungal dermatitis of the 
thighs, onychomycosis of the toenails, and dermatitis of the 
left hand, etiology undetermined, possibly fungal and/or 
secondary to exposure to Agent Orange.

A March 1995 VA treatment entry reported that the appellant 
had numerous cysts on the palm of his right hand.  Exposure 
to Agent Orange was noted.  

At his August 1995 hearing on appeal at VARO, the appellant 
testified that his hands looked dry and flaky during service, 
but that he did not seek treatment.  He claimed that he 
received some medication from the VA, but that it did not 
help.  He reported that the rash on his thighs differed, in 
that it was not dry, but "slimy."  His wife testified that 
she had known the appellant for 19 years, and that these 
problems had been evident during the entire time.  Regarding 
his feet, the appellant reported that his feet were dry and 
flaky, and would blister and peel.  He claimed that his 
toenails turned yellow.  He reported that he first noticed 
the fungal condition of his feet after he came back from 
Vietnam, but that he had blistering and itching in Vietnam.  
He testified that he sought treatment for his feet in 
approximately 1979. 

A March 1996 entry reported that the appellant indicated that 
he had started taking TCN (tetracycline) and began "breaking 
out in a rash."  He claimed that he had a lesion on his 
penis and a rash in the groin area.  He claimed that there 
was no rash elsewhere, and he did not feel well.  He was 
prescribed Benadryl for allergy.  A March 1997 entry reported 
onychomycosis.  

A VA examination was conducted in June 1997.  The examiner 
observed papulosquamous dermatitis on the appellant's thumb, 
hypothenar and thenar eminence, as well as the ring and small 
digit of the left hand, consistent with a dermatophyte 
infection.  Examination of the crural area bilaterally 
revealed a papulosquamous dermatitis that involved the 
adjacent skin of the right and left thighs and was sharp; 
marginated and consistent with tinea cruris.  Examination of 
the feet revealed a bilateral erythematous papulosquamous 
dermatitis involving the sandal contact area of both feet, 
the right four of five nails, and the left five of five 
nails, with a thickened and discolored dystrophic process.  
This was consistent with tinea pedis and tinea unguium.  
Pertinent diagnoses included tinea manum, left hand; tinea 
pedis, bilateral; tinea unguium of the toenails, bilateral; 
and tinea cruris, bilateral.  In a January 1998 addendum, the 
examiner he had been asked to review "the patient's chart" 
for findings regarding skin disorders of the left arm and 
forearm.  The examiner noted that the skin conditions could 
have various causes, but no positive relationship could be 
determined with the appellant's military service.

The appellant was seen for debridement of his toenails in 
October 1997, March 1998 and July 1998.  Diagnosis was of 
onychomycosis.  January 1999, March 2000, and August 2000 VA 
treatment entries also reported that the appellant presented 
for debridement of thick, mycotic nails.  The assessment was 
of tinea onychomycosis, onychauxis, and onychocryptosis.

At his May 2001 hearing on appeal before the undersigned, the 
appellant testified that he had been told by his doctor that 
his toenail condition was a "jungle type rot" related to 
Vietnam.  He also testified that he was told that his 
dermatitis was related to Vietnam.

The Court has issued a precedential decision which holds that 
the presumption of inservice herbicide exposure applies only 
in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. 3.309(e), 
as described above.  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. 3.309(e) reveals that the 
appellant's skin rash and bilateral fungal foot infection 
(which have not been diagnosed as chloracne) are not included 
among the listed disorders.  Therefore, the appellant is 
unable to take advantage of the presumptive provisions of 
this regulation, and must provide evidence that he: (1) was 
exposed to herbicides in service; and (2) that his currently 
claimed disabilities are related to such exposure.

Although the appellant claims that he has a skin rash of the 
thighs and left hand, and a bilateral fungal foot infection 
related to service, specifically to exposure to Agent Orange 
during service, this is not demonstrated by competent medical 
evidence. 

Although the VA examiner in May 1994 reported that the 
appellant's skin disorders were of an undetermined etiology, 
he further noted "possibly fungal and/or secondary to Agent 
Orange."  However, the examiner did not have the appellant's 
file available for review at that time, and the examiner who 
reviewed the appellant's file in January 1998, in order to 
provide an addendum etiology opinion to his June 1997 
examination, reported that "no positive relationship could 
be determined to the [appellant's] military service."  The 
Court has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  And greater weight may be placed on 
one physician's opinion than another's depending on factors 
such as reasoning employed by the physicians and whether or 
not, and the extent to which they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

Because the physician who examined the veteran in 1997 
reviewed the medical records before issuing his opinion in 
January 1998, greater probative weight must be given to the 
January 1998 opinion of the VA doctor. 

The only other evidence contained in the claims file which 
would tend to establish that the appellant's claimed 
disabilities are related to agent orange exposure is the 
appellant's own contentions, as set forth in various 
correspondence received by VA.  However, as the appellant has 
not been shown to be a medical expert, he is not qualified to 
express an authoritative and probative opinion regarding any 
medical causation.  As it is the province of trained health 
care professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet.App. 134, 137 (1994), the appellant's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet.App. 379, 384 (1995), citing 
Grottveit, in which the Court held that a veteran does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

For these reasons, the evidence is not so evenly balanced as 
to require application of the benefit of the doubt in favor 
of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  A preponderance of the evidence of record is against 
entitlement to service connection for a skin rash of the 
thighs and left hand, and a bilateral fungal foot infection.

5.  Entitlement to service connection for cysts.

Service medical records are negative for complaints or 
findings referable to cysts, other than cysts behind the 
appellant's ears which were removed during service and for 
which he is service-connected for the residual scars.  The 
appellant denied any history of skin disease, and his skin 
was described as normal at the time of his October 1969 
military separation examination.

Treatment records from the appellant's private physician, 
Gregory Faulk, D.O. were submitted, which reveal that the 
appellant was seen for drainage of a cyst on his back in June 
1986.  He was also seen for an infected sebaceous cyst with 
abscess on his right back shoulder in April 1990, which was 
removed intact.

An April 1990 pathology report from Mercy Medical Center, 
Inc. reported a diagnosis of a right scapular, epidermal 
inclusion cyst.  

A May 1991 VA treatment entry reported that the appellant was 
seen for a general medical evaluation.  A barely visible, 1 
cm. palpable lump, located on his left cheek just above his 
mustache was observed.  The examiner assessed a "sebaceous 
cyst of face."

A May 1992 VA treatment entry reported that the appellant was 
seen for a questionable lesion or cyst on his right eyelid of 
2 months duration.  






A February 1994 entry reported that the appellant provided a 
history of cysts since 1969 which first appeared behind his 
ears in Vietnam.  The examiner diagnosed recurrent skin cysts 
secondary to Agent Orange.

A VA examination was conducted in May 1994.  The appellant 
reported that he had cysts removed and drained from below his 
left eye, above the left side of his mouth, and in his right 
chin area.  He also reported a history of an inclusion cyst 
on his back and a cyst on his penis that was drained in 1990.  
He claimed that the skin lesion on his back began in Vietnam.  
More recently, he indicated that he had drainage of an 
abscess on his right upper thigh.  Diagnoses included 
recurrent cysts, status post removal of inclusion cysts of 
the right upper back, status post incision and drainage of a 
cyst on the right upper thigh, and status post incision of a 
cyst on the penis.

At his August 1995 hearing on appeal at VARO, the appellant 
testified that the cysts on his face were there during 
service, but that they "never had to be taken out until 
after I got back home and that was just a short time ago."  
He claimed that he had not had any cysts for about a year, 
and that the scars did not cause him problems.  However, he 
did not shave.  He reported that he did not seek treatment 
until about three years ago when he had a cyst removed from 
his chin.  

A VA examination was conduction in June 1997.  The appellant 
reported that he was burned on his neck and head in a 
gasoline rag fire in Vietnam.  He described the subsequent 
development of cysts in the burned areas and persistent 
discoloration of the skin on his neck.  The examiner observed 
a scar on his right chin at the jawline which the appellant 
attributed to prior cyst removal.  He observed the scar area 
behind the appellant's ears, and a depressed spread surgical 
scar on the right scapular area which the appellant reported 
was a complication of cyst removal.  Examination of his left 
knee revealed a 2 cm. subcutaneous freely moveable cystic 
mass on the lateral aspect that was not tender or painful and 
did not show any ulceration.  The examiner diagnosed 
sebaceous cyst scars from removal a sebaceous cyst on the 
face, retroauricular area, and right upper back, and a cyst 
on the skin of the lateral aspect of the left knee.  In a 
January 1998 addendum, the examiner reported that the skin 
conditions could have various causes, but no positive 
relationship could be determined with the appellant's 
military service.

At his May 2001 hearing on appeal before the undersigned the 
appellant testified that he believed that the cysts that he 
developed after service were related to the cysts that he had 
during service.  He claimed that the cyst on his back was 
there after he returned from Vietnam.  He reported a history 
of cysts behind his ears, on his back, below his left eye, 
under his chin, to the left of his mouth, on his privates.  
He submitted a highlighted Cecil's Textbook of Medicine 
excerpt reporting that "[t]he sebaceous gland specialized 
for lipid synthesis is widely distributed over the body but 
concentrated in the scalp, face, upper back, and chest."  

The appellant contends, in essence, that the cysts that were 
removed after service are related to the cysts removed during 
service.  However, as previously discussed, he is not shown 
to possess the medical expertise to make a finding of 
etiological relationship.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

The medical record does not indicate cysts, other than the 
ones the appellant had removed during service, for years 
after service, and includes a medical opinion 



indicating no positive relationship with the appellant's 
military service.  Therefore, the preponderance of the 
evidence is against a finding of service connection for 
cysts.


ORDER

An increased rating for service-connected scars secondary to 
removal of cysts is denied.

Entitlement to service connection for burn residuals is 
denied.

Entitlement to service connection for a skin rash of the 
thighs and left hand is denied.

Entitlement to service connection for a bilateral fungal foot 
infection is denied.

Entitlement to service connection for cysts is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

